Name: Council Decision (CFSP) 2017/2071 of 13 November 2017 appointing the European Union Special Representative for the South Caucasus and the crisis in Georgia
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  international affairs;  Europe
 Date Published: 2017-11-14

 14.11.2017 EN Official Journal of the European Union L 295/55 COUNCIL DECISION (CFSP) 2017/2071 of 13 November 2017 appointing the European Union Special Representative for the South Caucasus and the crisis in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 33 and 31(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 8 July 2014, the Council adopted Decision 2014/438/CFSP (1) appointing Mr Herbert SALBER as the European Union Special Representative (EUSR) for the South Caucasus and the crisis in Georgia. (2) On 17 February 2017, the Council adopted Decision (CFSP) 2017/299 (2) extending the mandate of the EUSR for the South Caucasus and the crisis in Georgia until 30 June 2018. (3) Following the appointment of Mr Herbert SALBER to another position, Mr Toivo KLAAR should be appointed as the EUSR for the South Caucasus and the crisis in Georgia from 13 November 2017. (4) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 1. The mandate of Mr Herbert SALBER as the European Union Special Representative (EUSR) for the South Caucasus and the crisis in Georgia is hereby terminated on 15 August 2017. 2. Mr Toivo KLAAR is hereby appointed as the EUSR for the South Caucasus and the crisis in Georgia from 13 November 2017 until 30 June 2018. He shall exercise his mandate in accordance with Decision (CFSP) 2017/299. 3. The Council may decide that the mandate of the EUSR be terminated earlier, based on an assessment by the Political and Security Committee and a proposal from the High Representative of the Union for Foreign Affairs and Security Policy. Article 2 Expenditure related to the administrative continuity between the EUSRs mandates during the period from 15 August 2017 to 12 November 2017 shall be covered by the financial reference amount laid down in Article 5(1) of Decision (CFSP) 2017/299. Article 3 This Decision shall enter into force on the date of its adoption. Article 1(1) and Article 2 shall apply as of 15 August 2017. Done at Brussels, 13 November 2017. For the Council The President F. MOGHERINI (1) Council Decision 2014/438/CFSP of 8 July 2014 amending and extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia (OJ L 200, 9.7.2014, p. 11). (2) Council Decision (CFSP) 2017/299 of 17 February 2017 extending the mandate of the European Union Special Representative for the South Caucasus and the crisis in Georgia (OJ L 43, 21.2.2017, p. 214).